UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1895


MICHELLE MAUPIN,

                Plaintiff – Appellant,

          v.

HOWARD COUNTY PUBLIC SCHOOL SYSTEM; HOWARD COUNTY BOARD OF
EDUCATION;   RESTIA  WHITAKER,  individually  and   in  his
official capacity; CHRISTIAN J. CALLENDER, individually and
in his official capacity; JOHN L. SEIBEL, individually and
in his official capacity; ROBYN MCDONALD, individually and
in her official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Beth P. Gesner, Magistrate Judge.
(1:08-cv-02203-BPG)


Submitted:   March 24, 2011                 Decided:   April 1, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Maupin, Appellant Pro Se.      Edmund J. O’Meally, Lisa Y.
Settles, HODES, PESSIN & KATZ,         PA, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michelle Maupin appeals the magistrate judge’s order

dismissing her civil complaint. *             We have reviewed the record and

find       no   reversible    error.      Accordingly,      we    affirm   for   the

reasons stated by the district court.                Maupin v. Howard Cnty.

Bd. of Educ., No. 1:08-cv-02203-BPG (D. Md. July 15, 2010).                       We

dispense        with   oral    argument    because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




       *
       This case was decided by a magistrate judge with the
parties’ consent pursuant to 28 U.S.C. § 636(c) (2006).



                                          2